 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case l L E D

   

 

UNITED STATES DISTRICT C '.T APR 2 2 2019
CLERK. u.s. instruct coan

SOUTHERN DISTRICT OF CALIFORN A
RN msraocr 0F CALIFORN|A

UNITED STATES OF AMERICA JUDGMENT IN g INAL CASE DEPuTY
V (For Offenses Committec On or After November l, 1987)

FRANCISCO ANGELES DOMINGUEZ ( l)

 

 

 

Case Number: 3118-CR-03697-GPC

Hector Jesus Tamayo
Defendant’s Attorney

USM Number 77558-298

l:] _

THE DEFENDANTZ

pleaded guilty to count(s) 1 Of the InfOI‘matiOn

 

I:\ was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
21 :952, 960 - Importation Of Methamphetamine (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:] The defendant has been found not guilty on count(s)

 

ll Count(s) is dismissed on the motion of the United States.

 

m Assessment: $100.00 - Waived

|:] JVTA Assessment*: $

*Justice for Vietims of Trafflcking Act onOlS, Pub. L. No. l 14-22.

>!4 Fine waived l:l Forfeiture pursuant to order filed , included herein.
IT lS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Aoril 19 2019

Date of Imposition of Sentence

@V&CQ

HON. GONZALO P. CURIEL `
UNITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. l/l9) Judgment in a Criminal Case

 

DEFENDANT: FRANCISCO ANGELES DOMINGUEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 32 1 8-CR-03 697-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 months as to count l

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
The Cour't recommends the defendant be placed at FCI - Sheridan.

H[:|

[l The defendant is remanded to the custody of the United States Marshal.

[l The defendant must surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

l:| as notified by the United States Marshal.
m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:l on or before
l:l as notified by the United States Marshal.
ij as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-O3697-GPC

